Citation Nr: 0926929	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1975 to 
August 1976, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which inter alia denied service 
connection for bilateral hearing loss.  The Veteran disagreed 
with such denial and subsequently perfected an appeal.   

In his July 2006 claim, the Veteran indicated that he was 
also seeking service connection for "ringing" in his ears.  
See July 2006 "Veteran's Application for Compensation and/or 
Pension," VA Form 21-526.  In December 2006, the RO provided 
the Veteran notice under the Veterans Claims Assistance Act 
of 2000 (VCAA) regarding his service connection claim for 
tinnitus.  However, in the February 2007 rating decision, the 
RO failed to adjudicate the Veteran's service connection 
claim for tinnitus.  Thus, this matter is REFERRED to the RO 
for appropriate action.

In June 2009, the Veteran testified before the undersigned in 
a videoconference hearing.  A copy of the hearing transcript 
is of record and has been reviewed. 

The Veteran has not selected a representative through a power 
of attorney.  As such, the Board finds that the Veteran 
wishes to proceed without representation.    


FINDING OF FACT

The Veteran's service treatment records (STRs) are negative 
for complaints, treatment, and diagnoses of hearing loss; 
sensorineural hearing loss was not exhibited within the first 
post-service year; and there is no objective evidence 
relating hearing loss to his active service or any incident 
therein.   

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied by August 2006 and 
December 2006 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claims; 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  Further, in August 2006, December 2006, and May 
2009 attachments to the notice letters, the RO also satisfied 
the Dingess requirements by providing the Veteran with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4) (2008).  A VA medical examination is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.  The Veteran was provided and underwent a VA audiological 
examination on February 2007 to determine the extent and 
etiology of his bilateral hearing loss.     

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains service 
personnel records, STRs, VA medical records, private 
treatment records, and statements submitted by and on behalf 
of the Veteran, including statements from the Veteran's wife 
and parents.  As noted, the Veteran requested and was 
provided with a video conference hearing before the 
undersigned in June 2009.  A copy of the hearing transcript 
is of record and has been reviewed.  During that hearing, the 
record was held open for an additional 30 days for the 
Veteran to submit additional evidence (namely a statement 
from his parents).  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Initially, the Board notes that under the laws administered 
by the VA, there is a current left ear hearing loss 
disability, as reflected in a February 2007 VA Audio 
Examination Report, since the auditory threshold in frequency 
4000 Hertz is 40 decibels or greater.  See 38 C.F.R. § 3.385.  
As there is evidence of a current left ear hearing loss 
disability, the first element of the Veteran's service 
connection claim for left ear hearing loss is satisfied.

However, with regard to the Veteran's claimed right ear 
hearing loss, under the laws administered by the VA, there is 
no current right ear hearing loss disability, since the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is not 40 decibels or greater; or since 
the auditory thresholds for at least three of the above 
frequencies are not 26 decibels or greater; or since speech 
recognition scores using the Maryland CNC Test are not less 
than 94 percent.  See February 2007 VA Audio Examination 
Report.  Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of right ear impaired hearing that 
meets the criteria of a hearing loss disability under 38 
C.F.R. § 3.385, direct service connection for a right ear 
hearing loss disability must be denied.  Even assuming the 
Veteran has a right ear hearing loss disability, the service 
connection claim still fails for the reasons discussed below.  
  
The Veteran is seeking service connection for bilateral 
hearing loss, which he maintains is related to his active 
service.  Specifically, the Veteran claims that he was 
exposed to in-service flight engine noise while serving as a 
mechanic.  See July 2006 "Veteran's Application for 
Compensation and/or Pension," VA Form 21-526; February 2007 
VA Audio Examination Report.  The Veteran's DD-214 indicates 
that his military occupational specialty was a general 
purpose vehicle repairman, and his last duty station was the 
43rd Transportation Squadron.  The Board finds the Veteran's 
statements consistent with his military occupational 
specialty and duty station and credible.  Lay evidence can be 
provided by a person who has no specialized education, 
training, or experience, if the layperson knows the facts or 
circumstances and conveys those matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. at 469.  Thus, the Board finds 
that the Veteran was exposed to noise during service.

In the alternative, the Veteran claims that his hearing loss 
is related to a bilateral ear infection in-service.  See 
February 2007 VA Audio Examination Report; September 2007 
"Appeal to the Board," VA Form 9.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's 
service connection claim for bilateral hearing loss.  In this 
regard, the record contains no complaints, treatment, or 
diagnoses of bilateral hearing loss during his active 
military service.  Significantly, the Veteran's July 1976 
Separation Examination Report indicates that hearing is 
within normal limits.  There is a notation of ear pain and 
infection.  See January 1976 Chronological Record of Medical 
Care; however, upon follow-up, the ears improved.  See 
February 24, 1976, Chronological Record of Medical Care; 
February 27, 1976, Chronological Record of Medical Care. 

There is also no evidence of sensorineural hearing loss 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309.  In fact, the first indication of complaints of 
bilateral hearing loss is reflected in an April 2004 private 
treatment report from Collier Otolaryngology, dated 
approximately twenty-eight years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  More importantly, such gap 
prevents an award of service connection on a presumptive 
basis.  

There is also no evidence of a nexus between the Veteran's 
current hearing loss disability and his service.  In fact, 
the record contains a negative nexus opinion.  In this 
regard, the Veteran underwent a Compensation and Pension 
(C&P) examination at the VA Medical Center (VAMC) in Bay 
Pines. Florida, on February 2007.  After reviewing the 
Veteran's claims file; noting the Veteran's history of noise 
exposure in-service, post-service noise exposure, and 
treatment of "impacted cerumen" in-service; and upon 
evaluating the Veteran's in an audiological examination, the 
examiner diagnosed the Veteran with borderline normal to mild 
hearing loss in the right ear, normal to moderate hearing 
loss in the left ear, and no evidence of middle ear 
dysfunction.  The examiner opined that the Veteran's 
"current hearing loss . . . is not caused by or a result of 
service related complaints of ear pain and external otitis, 
nor is it the likely result of noise exposure during 
service."  The examiner noted that the Veteran complained of 
ear pain in a January 1976 STR at which time it he was found 
to have impacted cerumen which was removed and drops 
prescribed.  A follow-up in February 1976 stated no further 
concerns or abnormalities of the ears.  The examiner also 
noted that the Veteran's had normal hearing thresholds on 
entry and separation from service.  The examiner based his 
opinion on the lack of hearing loss upon discharge from 
service, and exposure to additional noise after service 
"though reportedly with ear protection."  The examiner also 
noted that "[i]t would be speculation to conclude that his 
current hearing loss . . .is related to military noise 
exposure," and "[i]t is especially unlikely that there is 
any relationship between his ear pain associated with cerumen 
impaction during service and his current condition."  See 
February 2007 VA Audio Examination Report.      

The Board acknowledges the June 2009 statement of the 
Veteran's parents stating that the Veteran "was left with 
partial hearing loss due to an ear infection contracted while 
in Guam, which resulted in perforated ear drums."  However, 
as noted, review of the Veteran's STRs is negative for 
complaints, treatment, and diagnosis of hearing loss.  There 
is notation of ear pain and infection; however, as discussed 
above, the February 2007 VA examiner opined that the 
Veteran's current hearing loss disability was not related to 
treatment of an ear infection in-service.    

In sum, the Board finds that the only evidence relating the 
Veteran's hearing loss to service is the Veteran's own 
statements.  The Veteran is competent to report his hearing 
loss symptomatology because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, the 
Veteran's opinion, as to a medical matter, is without 
probative value because he as a layperson is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.  

Therefore, for the reasons discussed above, the Board 
concludes that hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  The benefit-of-the-
doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claims, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.          


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


